Citation Nr: 9900875	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-29 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont



THE ISSUE

Whether there was clear and unmistakable error in a March 
1971 RO decision which found that injuries of the veteran 
were not incurred in the line of duty.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to April 
1970.  

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a February 1997 decision of the RO.  

The Board recently learned of the veterans death on January 
[redacted], 1999.  



FINDING OF FACT

The veteran is shown to have died on January [redacted], 1999, 
prior to final appellate consideration by the Board.  



CONCLUSION OF LAW

The ROs February 1997 decision denying the issue on appeal 
is vacated, and the appeal is dismissed.  Landicho v. Brown, 
7 Vet. App. 42 (1994).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In February 1997, the RO determined that there was no clear 
and unmistakable error in a March 1971 RO decision which 
found that injuries of the veteran were not incurred in the 
line of duty.  The veteran filed a timely appeal.

The veteran is shown to have died on January [redacted], 1999, 
during the pendency of the appeal to the Board.  The Board 
learned of the veterans death later in the month.

The United States Court of Veterans Appeals (Court) held in 
Landicho v. Brown, 7 Vet. App. 42, 44 (1994), that 
substitution of the appellant is not permissible in cases 
where the appellant is a veteran who dies while his appeal 
for disability compensation under Chapter 11 of title 38, 
U.S. Code, is pending.  The Court held that the appropriate 
remedy is to vacate any appealed Board decision, thus 
nullifying the underlying RO decision, and to dismiss the 
appeal.  Landicho, 7 Vet. App. at 54.  

The Court explained that this is done to ensure that any 
appealed Board decision and the underlying RO decision will 
have no preclusive effect in the adjudication of any accrued-
benefits claims derived from the veterans entitlements.  Id.  
Thus, the RO must also vacate the February 1997 decision 
denying the issue on appeal.  



ORDER

The Regional Office is directed to vacate its February 1997 
decision, with regard to the finding that there was no clear 
and unmistakable error in the March 1971 RO decision which 
found that injuries of the veteran were not incurred in the 
line of duty; the appeal is dismissed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
